PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/134,359
Filing Date: 18 Sep 2018
Appellant(s): Potucek et al.



__________________
Mark E. Nikolsky
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/27/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The examiner has no comment on the appellant’s statement of the grounds of rejection to be reviewed on appeal.  Every ground of rejection set forth in the Office action dated April 7th, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In the appeal brief filed January 27, 2021. Appellant makes the following arguments:
Claim 1
 (A) The Appellant argues that the combination of Emery, Schmidt, Conover and Anderson does not disclose “wherein the relay is positioned in the high voltage compartment and the RS-485 transceiver is positioned in the low voltage compartment”.
(B) The Appellant argues the Office Action misinterprets Claim 1 by failing to give the claimed terms their “plain meaning” and by improperly reading limitations into the claims because the office action appears to interpret the claim term relay to mean a circuit breaker.
(C) The Appellant argues the Office Action engaged in impermissible hindsight reasoning.

Claim 11


Claims 2-10 and 12-19
(A) The Appellant argues that claims 2-10 and 12-19 are allowable because of the dependence of claims 1 and 11.

Claim 1
Argument (A):
	In response to Appellant’s first argument that the combination of Emery, Schmidt, Conover and Anderson does not disclose “wherein the relay is positioned in the high voltage compartment and the RS-485 transceiver is positioned in the low voltage compartment”. The examiner disagrees with the Appellant’s assessment.
	Emery discloses “One preferred embodiment of the system includes, on the AB, eight high-power relays, six valve actuators” (Emery, [0036]), and “Some or all of the basic system hardware may be included within a waterproof box or other container, with such container additionally including wired slots adapted to receive additional or updated printed circuit boards if desired (Emery, [0071]). Emery discloses high-power relays positioned in the container (i.e. housing). Conover discloses “The controller 72 delivers power to the communication board 75 at 10V DC, and directs signals to the communication board using an RS-485 communication interface 73. A set of circuit 

    PNG
    media_image2.png
    480
    467
    media_image2.png
    Greyscale
Therefore, Conover discloses positioning high power components (circuit breakers 74) in the high voltage region 70H (i.e. high voltage compartment of the housing) and positioning RS-485 (73) in the low voltage region 70L (i.e. low voltage compartment of the housing). Anderson discloses “A circuit breaker comprising a load switching relay” (Anderson, abstract). Anderson discloses a circuit breaker comprising a relay. In summary, Emery discloses high-power relays positioned in the housing, Conover discloses positioning high power 

Argument (B):
	In response to Appellant’s second argument that the Office Action misinterprets Claim 1 by failing to give the claimed terms their “plain meaning” and by improperly reading limitations into the claims. The examiner disagrees with the Appellant’s assessment.
	In the Office action dated April 7th, 2020, Emery was cited to disclose having relays to be positioned in the housing, Conover was cited to disclose positioning high power components (circuit breaker) in the high voltage compartment and positioning RS-485 in the low voltage compartment, the examiner further cited Anderson to disclose a circuit breaker comprising a relay. Thus, the combination of Emery, Schmidt, Conover and Anderson discloses “wherein the relay is positioned in the high voltage compartment and the RS-485 transceiver is positioned in the low voltage compartment” as recited in claim 1. Therefore, the Office action does not interpret the claim term “relay” to mean a circuit breaker, and the Office action gives the claimed term “relay” its plain meaning. Claim 1 recites “positioning the relay in the high voltage compartment”, Conover was cited for positioning circuit breakers in the high voltage compartment, and 

Argument (C):
	In response to Appellant’s third argument that the Office Action engaged in impermissible hindsight reasoning. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Emery discloses relays to be positioned in the housing, Schmidt discloses a control box comprising a high voltage compartment and a low voltage compartment separated by a partition. Conover discloses positioning high power components (circuit breaker) in the high voltage compartment and positioning RS-485 in the low voltage compartment, Anderson discloses a circuit breaker including a relay. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to incorporate the teaching of Anderson into the combination of Emery, Schmidt, and Conover. The modification would be obvious because one of the ordinary skill in the art would want to provide a “trip-free” circuit breaker by including a relay to switch the load on or off such that the circuit breaker cannot be held on when a fault exists thereby protecting the load from deleterious overload effects and protect the load from deleterious overload effects (Anderson, see col. 5 lines 14-21).


Claim 11
Argument (A): 
In response to argument that claim 11 is allowable because claim 11 includes limitations substantially similar to those of independent claim 1 and incorporated the reasons discussed in Section 1 supra, in connection with Claim 1, and Ehlers does not disclose anything relating to high and/or low-voltage compartment, it is noted the Appellant has not provided any arguments why each of these claims would be separately patentable in view of the rejection made by the examiner. Therefore, the rejection of claim 11 is maintained, since applicant’s arguments with respect to claim 1 is not persuasive.

Claims 2-10 and 12-19
Argument (A):
In response to argument that claims 2-10 and 12-19 are allowable because of the dependence of claims 1 and 11, it is noted the Appellant has not provided any arguments why each of these claims would be separately patentable in view of the rejection made by the examiner. Therefore the rejection of claims 2-10 and 12-19 are 

Respectfully submitted,
/JASON LIN/           Primary Examiner, Art Unit 2117                                                                                                                                                                                             
Conferees:
	/RYAN M STIGLIC/           Primary Examiner 
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.